Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-17 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakatsuka (US 2016/0045185 A1).
Regarding claims 1 and 24, Nakatsuka discloses an ultrasonic apparatus comprising:
an ultrasonic receiver configured to receive an ultrasonic wave generated from a subject and output a reception signal (alternatively: irradiating a subject with light; receiving an ultrasonic wave generated by irradiating the subject with the light) [abstract photoacoustic imager; 0002 detecting an acoustic wave resulting from light applied to a specimen and an ultrasonic wave applied to and reflected by the specimen; 0005 laser beam applied to a specimen];
an amplifier configured to amplify an intensity of the reception signal [0025 photoacoustic imager preferably further includes a control portion transmitting a gain control signal consisting of an analog signal to the amplification portion, and the amplification portion is preferably configured to switch the acoustic gain and the ultrasonic gain with at least the programmable gain amplifier in either the programmable gain amplifier or the attenuator.];

an attenuator configured to output an attenuation signal obtained by attenuating an intensity of the transmitted amplification signal [0119 Thus, the control portion 421 is configured to have the first acoustic gain in the first acoustic period .tau.7, to have the second acoustic gain in the second acoustic period .tau.8 and to have the ultrasonic gain in the ultrasonic period .tau.2 with the programmable gain amplifier 422a and the attenuator 422b on the basis of the gain control signal.]; and
an acquisition unit configured to acquire information regarding the subject at least based on the attenuation signal [0061 The A-D converter 31 is configured to convert the detection signal (an analog signal) acquired from the amplification portion 23 to a digital signal in correspondence to the sampling trigger signal received from the control portion 21. The A-D converter 31 is connected with a receiving memory 32, and also configured to transmit the detection signal converted to the digital signal to the receiving memory 32.].
Regarding claim 2, Nakatsuka also discloses the ultrasonic apparatus according to claim 1, further comprising an ultrasonic probe including the ultrasonic receiver and the amplifier [fig. 11 shows detection portion #13 for ultrasonic waves along with amplification portion #702 inside of probe #701].
Regarding claim 3, Nakatsuka also discloses the ultrasonic apparatus according to claim 2, wherein the ultrasonic probe is a handheld ultrasonic probe [0043 The probe 1 is so configured that the same is grasped by an operator and arranged on a surface of a specimen P (such as a surface of a human body).].
Regarding claim 4, Nakatsuka also discloses the ultrasonic apparatus according to claim 2, further comprising a processing apparatus that is provided separately from the ultrasonic probe and includes the attenuator and the acquisition unit [fig. 10 shows embodiment with amplification portion containing attenuator as in fig. 8 programmable gain amplifier with attenuator in amplification portion in imager body portion #2 separate from probe #501].
Regarding claim 5, Nakatsuka also discloses the ultrasonic apparatus according to claim 1, wherein the amplification of the reception signal by the amplification unit and the transmission of the amplification signal by the transmission unit are performed in a same circuit [0008 an imaging portion configured to perform imaging on the basis of the detection signal and an amplification portion configured to amplify the detection signal generated by the detection portion and to transmit the detection signal to the imaging portion].
Regarding claim 6, Nakatsuka also discloses the ultrasonic apparatus according to claim 1, further comprising a light irradiation unit configured to irradiate the subject with light, wherein the ultrasonic receiver unit receives an ultrasonic wave generated by irradiating the subject with the light from the light irradiation unit and outputs a reception signal [abstract photoacoustic imager includes a light source portion…amplifying a detection signal resulting from an acoustic wave].
Regarding claim 7, Nakatsuka also discloses the ultrasonic apparatus according to claim 6, wherein the light irradiation unit includes a light source configured to generate the light with which the subject is to be irradiated [abstract light source].
Regarding claim 8, Nakasuka also discloses the ultrasonic apparatus according to claim 7, wherein the light source includes a plurality of light-emitting elements provided in an array [0006 In order to miniaturize the light source unit of the photoacoustic image generator according to the aforementioned Japanese Patent Laying-Open No. 2012-196308, a structure of providing a light-emitting diode element (a light-emitting element) as a light source is conceivable, for example.; 0017 first and second light-emitting element].
Regarding claim 9, Nakatsuka also discloses the ultrasonic apparatus according to claim 7, wherein the light source includes a solid-state laser [0018 the light-emitting diode element is lower in directivity as compared with a light-emitting element emitting a laser beam].
Regarding claim 10, Nakatsuka also discloses the ultrasonic apparatus according to claim 1, wherein the ultrasonic receiver is capable of transmitting an ultrasonic wave, and the ultrasonic reception unit receives an ultrasonic wave generated by irradiating the subject with an ultrasonic wave transmitted from the ultrasonic receiver and outputs a reception signal [0002 an ultrasonic wave applied to and reflected by the specimen.].
Regarding claims 12 and 16, Nakatsuka also discloses the ultrasonic apparatus according to claim 1, wherein an amplification factor of a signal to be amplified by the amplifier (alternatively: attenuated by the attenuator) is set so that a maximum amplitude of the amplification signal is greater than a maximum amplitude of a signal that is acquirable by the acquisition unit [0006  In other words, it is conceivable that the amplifier having a gain for amplifying the acoustic signal (an acoustic wave) having relatively small intensity so amplifies the intensity of the reflected 
Regarding claim 13, Nakatsuka also discloses the ultrasonic apparatus according to claim 1, wherein an amplification factor of a signal to be amplified by the amplifier is set so that the amplification signal is 14 dB or more [0053 For example, the first amplifier 22b is so configured that a gain obtained by synthesizing the gain thereof with the gain of the second amplifier 22e described later is about 80 dB.].
Regarding claim 14, Nakatsuka also discloses the ultrasonic apparatus according to claim 1, wherein an amplification factor of a signal to be amplified by the amplifier is set so that the amplification signal is 40 dB or more [0053 80 dB].
Regarding claim 15, Nakatsuka also discloses the ultrasonic apparatus according to claim 1, wherein an amplification factor of a signal to be amplified by the amplifier is set so that the amplification signal is 60 dB or less [0054 Further, the switch portion 22c is configured to set the gain of the amplification portion 22 to about 50 dB corresponding to the gain of the second amplifier 22e by connecting the second coupling capacitor 22d to the first coupling capacitor 22a when the gain control signal is at a low voltage level.].
Regarding claim 17, Nakatsuka also discloses the ultrasonic apparatus according to claim 1, wherein the ultrasonic receiver includes a piezoelectric transducer [0048 The probe 1 is also provided with a detection portion 13. The detection portion 13 is constituted of a piezoelectric element (lead zirconate titanate (PZT), for example) or the like.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka (US 20160045185 A1) as applied to claim 10 above, and further in view of Johnson (US 2008/0030581 A1).
Regarding claim 11, Nakatsuka does not explicitly teach … and yet Johnson teaches the ultrasonic apparatus according to claim 10, wherein a driving signal for causing the ultrasonic receiver to transmit an ultrasonic wave has a pulsed shape, and the ultrasonic apparatus further comprises a pulse shaping unit configured to shape the pulsed shape [0004 Signal processing in an ultrasound scanner usually begins with the shaping and delaying of the excitation pulses applied to each element of the array so as to generate a focused, steered and apodized pulsed wave that propagates into the tissue.].
It would have been obvious to combine the ultrasound system of Nakatsuka, with the pulse shaping for an ultrasound scanner so that a focused, steered and apodized pulsed wave that propagates into the tissue.

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka (US 20160045185 A1) as applied to claim 1 above, and further in view of Thomenius (US 2004/0174773 A1).
Regarding claim 18, Nakatsuka does not explicitly teach … and yet Thomenius teaches the ultrasonic apparatus according to claim 1, wherein the ultrasonic receiver includes a capacitive transducer [0006 Recently semiconductor processes have been used to manufacture ultrasonic transducers of a type known as micromachined ultrasonic transducers (MUTs), which may be of the capacitive (MUT) or piezoelectric (pMUT) variety.].
It would have been obvious to combine the ultrasound system of Nakatsuka, with the capacitive transducer as taught by Thomenius because the transducer may be made inexpensively using existing semiconductor manufacturing processes.
Regarding claim 19, Nakatsuka  as modified by Thomenius teaches the ultrasonic apparatus according to claim 18, wherein the capacitive transducer includes a pair of electrodes provided with a gap therebetween [0006 capacitive] and has a cell structure in which a vibrating diaphragm including one of the pair of electrodes is supported so as to vibrate [0006 MUTs are tiny diaphragm-like devices with electrodes that convert the sound vibration of a received ultrasound signal into a modulated capacitance.].
Regarding claim 20, Nakatsuka  as modified by Thomenius teaches the ultrasonic apparatus according to claim 19, wherein the vibrating diaphragm has a circular shape or a polygonal shape [0033 The individual cells can have round, rectangular, hexagonal, or other peripheral shapes. Hexagonal shapes provide dense packing of the MUT cells of a transducer element.].
Regarding claim 21, Nakatsuka  as modified by Thomenius teaches the ultrasonic apparatus according to claim 19, wherein the vibrating diaphragm has a rectangular shape [0033 rectangular].

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka (US 20160045185 A1) as applied to claim 18 above, and further in view of Glauser (US 2004/0025576 A1).
Regarding claim 22, Nakatsuka does not explicitly teach … and yet Glauser teaches the ultrasonic apparatus according to claim 18, wherein the amplifier includes a conversion circuit configured to convert the reception signal from a current value to a voltage value and amplify the intensity of the reception signal [0134 current to voltage converter…amplifiers].
It would have been obvious to combine the ultrasound system of Nakatsuka, with the current to voltage converter with amplifier as taught by Glauser so that a current produced by a proportional output of a sensor may be converted to a voltage for subsequent digital to analog conversion which digitizes voltages.
Regarding claim 23, Nakatsuka as modified by Glauser teaches the ultrasonic apparatus according to claim 22, wherein an amplification factor of the amplifier is set to 3000 V/A or more and 5000 V/A or less [0134 current to voltage converter with gain of 50 V/A and follow on amplifiers with switchable gain of 100-1000 V/V produce gain of 5000 – 50000 V/A; 0166 ultrasonic transducer…ultrasound].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645